Proceeding pursuant to CPLR article 78 inter alia to review a determination of the respondent Acting Commissioner of the New York State Department of Social Services, dated June 6, 1975, which, after a hearing, affirmed a determination of the Commissioner of the Nassau County Department of Social Services, which refused to issue petitioner (1) a supplemental grant for rental arrears and (2) a shelter allowance for February, 1975. Determination confirmed and petition dismissed on the merits, without costs or disbursements. We hold that the determination under review was supported by substantial evidence in the record. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.